CROSS, Judge
(dissenting).
I respectfully dissent. Appellant was charged by information with second degree murder, tried by jury and convicted of manslaughter, adjudged guilty by the court with imposition of sentence.
On appeal appellant contends that the trial court erred in admitting certain statements into evidence which was obtained from her after she was in custody and having made known her desire for assistance of counsel; that the trial court erred in not instructing the jury on lesser included offenses.
I would reverse and remand for a new trial relying on Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, 1966, as to the first contention, and Brown v. State, 206 So.2d 377, Fla.1968, as to the second contention.